MILLS, Judge.
Gray appeals an order of the Circuit Court summarily dismissing his petition for writ of habeas corpus. We affirm because the issue of violation of the speedy trial rule, the ground on which Gray challenges his detention, could have been raised on direct appeal. Nelson v. State, 406 So.2d 539 (Fla. 4th DCA 1981). Gray took a direct appeal. Gray v. State, 381 So.2d 782 (Fla. 4th DCA 1980). Habeas corpus is not a substitute for direct appeal. Hargrave v. Wainwrigkt, 388 So.2d 1021 (Fla.1980).
AFFIRMED.
SHIVERS and ZEHMER, JJ., concur.